Citation Nr: 1228255	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  The propriety of the reduction in disability for service-connected Hodgkin's disease status-post stem cell transplant, from 100 percent to 20 percent disabling.

2.  Entitlement to a rating higher than 20 percent for Hodgkin's disease status-post stem cell transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1996 to September 2001.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reduced the disability rating from 100 percent to 20 percent for service-connected Hodgkin's disease status-post stem cell transplant, effective from June 1, 2009.  A subsequent RO rating decision in May 2009 established a corrected effective date of July 1, 2009.

The Veteran then testified at a formal Decision Review Officer hearing at the RO in February 2009; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

I.  Travel Board Hearing

Here, the Veteran and his representative challenge the propriety of the reduction and seek restoration of a 100 percent disability rating for service-connected Hodgkin's disease status-post stem cell transplant, currently rated as 20 percent disabling.  

In this regard, the Veteran submitted a May 2009 substantive appeal on a VA Form 9, which expressly requested a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  His Virtual VA (VVA) file shows an August 2011 communication to the Veteran that stated he was on the waiting list for a Travel Board hearing at the RO.  Because the requested Travel Board hearing was not provided, a remand of this matter to the RO is warranted to allow the Veteran to attend the requested Travel Board hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

II.  Adjudication of Depression as Residual of Hodgkin's Disease

In the alternative (to restoration of the prior 100 percent rating), the Veteran's accredited representative's November 2010 statement appears to raise an additional issue of an increased rating greater than 20 percent for his Hodgkin's disease.  Specifically, the representative asserts that the Veteran's claimed depression should be rated as a residual of his Hodgkin's disease.  Subsequently, there is a December 2010 VA examination report which diagnoses bipolar II disorder for his claimed depression.  The examiner proceeded to opine that "[t]he current diagnosis (bipolar II disorder) is at least as likely as not service related because medically there is a pathophysiological relationship between the two conditions [(referring to Hodgkin's disease status post stem cell transplant and depression)].  In spite of this seemingly positive medical opinion evidence, there is no subsequent rating decision by the RO that adjudicates whether his psychiatric disability, including depression and bipolar II disorder, is a residual of Hodgkin's disease.  On remand, then, the AOJ should readjudicate the claim for a rating higher than 20 percent for Hodgkin's disease, especially in light of any additional evidence concerning psychiatric disability as a residual of his Hodgkin's disease.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for a rating higher than 20 percent for Hodgkin's disease, in light of any additional evidence.  Concerning this, the AOJ should consider whether the Veteran has a psychiatric disability, including depression and bipolar II disorder, as a residual of his Hodgkin's disease.  In particular, the AOJ should consider the December 2010 VA examination report.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC).

2.  Then schedule a Travel Board hearing at the earliest opportunity.  Notify him of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, then also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


